Opinion issued March 6, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00061-CV
____________

IN RE MAGID GLOVE AND SAFETY MANUFACTURING COMPANY,
L.L.C.., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator has filed a petition for writ of mandamus complaining of Judge Dale
Wainwright's (1) January 2, 2003 order granting in part and denying in part relator's
motion to compel discovery of documents.  Relator has also filed (1) a motion to
order the district clerk to file original documents with the Clerk of this Court and (2)
a motion for temporary relief to stay the underlying proceedings.
	Judge Wainwright has resigned as judge of the 334th District Court after his
election as a justice on the Texas Supreme Court.  To date, the governor has not
appointed a successor judge to the 334th District Court.
	Because the proceeding against Judge Wainwright is moot and it is uncertain
when a successor will be appointed, we dismiss as moot the petition for writ of
mandamus and the motions to file original documents and to stay proceedings.  Cf.
State v. Olsen, 360 S.W.2d 402, 403 (Tex. 1962).  Relator may present its motion to
compel discovery of documents to the successor judge, and if that judge also denies
discovery, relator may file another petition for writ of mandamus.

PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1. 	The Honorable J. Dale Wainwright, former judge of the 334th District Court
of Harris County, Texas.  The underlying lawsuit is Magid Glove & Safety Mfg. Co.
v. Payne, No. 2001-48855 (334th Dist. Ct., Harris County, Tex.).